            Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 1 of 13




United States District Court
Southern District of New York                                    7:21-cv-00319

Sarah Binns, individually and on behalf of
all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

HP Hood LLC,
                                Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge: 6 Kimball Ln Ste 400 Lynnfield MA 01940-2685


       1.      HP Hood LLC (“defendant”) manufactures, distributes, markets, labels and sells

“vanilla bean” ice cream – “Vanilla Ice Cream With Ground Vanilla Beans” (“Product”).
            Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 2 of 13




       2.      The Product’s ingredients also indicate “Ground Vanilla Beans.”

                                                       INGREDIENTS:           MILK,       CREAM,
                                                       SUGAR,      CORN      SYRUP,      NONFAT
                                                       MILK,      HIGH      FRUCTOSE        CORN
                                                       SYRUP, WHEY, NATURAL FLAVOR,
                                                       MONO      &    DIGLYCERIDES,         GUAR
                                                       GUM,       LOCUST          BEAN       GUM,
                                                       POLYSORBATE             80,       GROUND
                                                       VANILLA              BEANS             AND
                                                       CARRAGEENAN.


       3.      Vanilla beans come from the orchid plant of vanilla (Vanilla planifolia Andrews and

Vanilla tahitenis Moore), that originated in Mexico where it was first cultivated.

       4.      The vanilla orchid produces a fruit pod, the vanilla bean, which is the raw material

for vanilla flavorings.

       5.      Vanilla’s unique and layered flavor is due to the many odor-active compounds in

vanilla beans, including acids, ethers, alcohols, acetals, heterocyclics, phenolics, hydrocarbons,

esters and carbonyls.

       6.      The popularity of vanilla in the 19th century led to the isolation of the most

predominant flavor component, vanillin.

       7.      The availability of low-cost vanillin resulted in foods purporting to contain vanilla,

which either contained no vanilla or a trace or de minimis amount, boosted by synthetic vanillin.

       8.      However, vanillin without any of the other flavor compounds in vanilla cannot

produce the familiar flavor and aroma consumers know as vanilla.

       9.      For instance, sensory evaluation of vanillin is mainly sweet, with a lackluster

“chemical‐like” taste and odor because it lacks the other molecules in vanilla.



                                                  2
             Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 3 of 13




           10.   The main usage of vanilla is in ice cream, as vanilla and vanilla bean are the most

popular varieties.

           11.   Vanilla and vanilla bean ice cream are made with similar ingredients – milk, cream,

sugar and vanilla.1

           12.   The difference lies in the type of vanilla ingredients used for the vanilla flavor –

vanilla extract and vanilla beans.

                              Vanilla Extract                Vanilla Beans




           13.   In vanilla bean ice cream, the flavor is from the seeds contained in the vanilla bean,

known as the “pod.”

           14.   The seeds are scraped out of the vanilla bean and added to the ice cream.




1
    Comparing The Different Flavors Of Vanilla Ice Cream, April 6th, 2017, KalScoops.com.


                                                         3
             Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 4 of 13




           15.    Vanilla ice cream (regular) is flavored by vanilla extract, the solution which results

from the extraction of the concentrated vanilla flavor from the seeds.2

           16.    Vanilla bean ice cream has a more intense vanilla taste than regular vanilla ice cream

because the seeds are a more concentrated source of flavor.

           17.    In the past, consumers could tell where a product was real vanilla bean ice cream

because it had tiny black specks.

           18.    Consumers who rely on the representations of “Vanilla Bean” will see brown specks

in the Product and believe these vanilla beans were used to provide flavor to the ice cream.




2
    Jenna Baker, How to use Vanilla Extract, Beans, Paste, Flavor and more!, RodelleKitchen.com, February 5, 2019.


                                                          4
             Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 5 of 13




          19.    Unfortunately, such a belief would be mistaken because these “[ground] vanilla bean

seeds are purely aesthetic. They offer no additional flavoring.”3

          20.    The dark specks in Defendant’s “Vanilla Bean” ice cream are a byproduct of

producing vanilla extract, as explained by Cook’s Vanilla:

          When flavor houses extract vanilla beans to make vanilla extract, the goal is to
          extract all possible flavor from the bean, including its seeds. After the vanilla
          extract has percolated for an optimal time, the vanilla bean pods and seeds sink to
          the bottom and are filtered from the extract.4

          21.    These vanilla bean seeds are “‘exhausted’ because all flavor has been extracted.”

          22.    In the past, it was common for the exhausted seeds to be provided to the commercial

purchasers of vanilla.

          23.    However, the increasing demand for vanilla over the past 10 years has caused a spike

in demand for the spent seeds, even while demand for vanilla extract has declined.

          24.    The conclusion is that exhausted vanilla bean seeds are being used to give the

appearance of real vanilla, even though they are incapable of imparting any flavor.

          25.    Consumers are unable to discover that

          26.    Defendant’s Vanilla Bean Ice Cream likewise contains exhausted vanilla bean


3
    Vanilla Bean Ice Cream: A Troubling New Trend, Harmony Valley Ice Cream, August 20, 2019.
4
    Vanilla Bean Seeds – A Troubling New Trend, Cook’s Vanilla, June 13, 2019.


                                                       5
             Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 6 of 13




specks, which deceives consumers because they are unaware that the seeds are added to the Product

after all flavor has been removed.

           27.    Consumers are unable to know that the “Ground Vanilla Beans” do not contain any

vanilla flavor and should be listed as “exhausted vanilla bean seeds.”

                                                                INGREDIENTS:               MILK,       CREAM,
                                                                SUGAR,        CORN        SYRUP,       NONFAT
                                                                MILK,       HIGH        FRUCTOSE         CORN
                                                                SYRUP, WHEY, NATURAL FLAVOR,
                                                                MONO        &     DIGLYCERIDES,          GUAR
                                                                GUM,         LOCUST             BEAN     GUM,
                                                                POLYSORBATE                    80,     GROUND
                                                                VANILLA                 BEANS            AND
                                                                CARRAGEENAN.


           28.    The conclusion that the Product contains exhausted vanilla bean seeds is based on

several facts.

           29.    First, unexhausted vanilla bean seeds which contain flavoring constituents are

several times larger than the specks in the Product, which lack any flavoring.

           30.    Second, if the “Ground Vanilla Beans” provided vanilla flavor to the Product, there

would be no need to also contain the “Natural Flavor” ingredient.5

           31.    The presence of “Natural Flavor” is a tacit acknowledgement that the ground vanilla

beans are intended for visual effect.

           32.    The International Dairy Foods Association (IDFA) advises that vanilla bean ice

cream should only contain flavoring from vanilla beans.

           33.    The ice cream labeling regulations require that where a product is labeled “vanilla


5
    Defendant’s vanilla bean ice cream contains more “locust bean [gum]” than vanilla beans.


                                                          6
         Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 7 of 13




bean,” “strawberry,” etc., the flavor must only come from the characterizing flavor – such as

vanilla beans or strawberries. 21 C.F.R. § 135.110(f)(2)(i).

       34.   Defendant knows consumers will pay more for the Product because the front label

states “Vanilla Bean” along with a picture of the ice cream with brown specks.

       35.   Defendant’s marketing is designed to – and does – deceive, mislead, and defraud

Plaintiff and consumers.

       36.   Defendant misrepresented the Product through affirmative statements and omissions.

       37.   Defendant sold more of the Product and at higher prices than it would have in absence

of this misconduct, resulting in additional profits at the expense of consumers.

       38.   The value of the Product that plaintiff purchased, used and/or consumed was

materially less than its value as represented by defendant.

       39.   Had plaintiff and the proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       40.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $4.79 per 1.5 QT, excluding tax, compared to other similar

products represented in a non-misleading way and higher than the price of the Product if it was to

be represented in a non-misleading way.

                                      Jurisdiction and Venue


       41.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       42.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).



                                                 7
           Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 8 of 13




         43.   Plaintiff Sarah Binns is a citizen of New York.

         44.   Defendant HP Hood LLC is an Delaware limited liability company with a principal

place of business in Lynnfield, Essex County, Massachusetts and upon information and belief,

Defendant has at least one member who is not a citizen of New York.

         45.   Diversity exists because plaintiff Sarah Binns and defendant’s members are citizens

of different states.

         46.   Upon information and belief, sales of the Product and statutory and other monetary

damages, exceed $5 million during the applicable statutes of limitations, exclusive of interest and

costs.

         47.   Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred here – plaintiff’s purchase of the Product.

         48.   Venue is further supported because many class members reside in this District.

                                                 Parties

         49.   Plaintiff Sarah Binns is a citizen of Highland Falls, Orange County, New York.

         50.   Defendant HP Hood LLC is a Delaware limited liability company with a principal

place of business in Lynnfield, Massachusetts, Essex County.

         51.   Defendant is one of the nation’s largest producers of dairy products.

         52.   Though Defendant’s roots are in New England, it has expanded throughout the

Eastern Seaboard of the United States within the past 15 years, and its products are sold from

Maine to Maryland, in grocery stores of third-parties.

         53.   During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within her district and/or State in reliance on its representations and

omissions.

         54.   Plaintiff bought the Product on one or more occasions within the statute of limitations


                                                  8
          Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 9 of 13




from one or more locations, including in or around March 2020 from Walmart, 1201 NY-300

Newburgh, NY 12550.

        55.   Plaintiff bought the Product at or exceeding the above-referenced price for because

she wanted to buy a product with the qualities and attributes represented herein – vanilla from

vanilla beans, like the Product said.

        56.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

        57.   The Products was worth less than what Plaintiff paid and she would not have paid as

much absent Defendant's false and misleading statements and omissions.

        58.   Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that Product's labeling is consistent with its composition and origins.

                                         Class Allegations


        59.   The class will consist of all purchasers of the Product who reside in New York,

Maryland, Maine, Rhode Island, New Hampshire and Connecticut during the applicable statutes

of limitations.

        60.   Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

        61.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        62.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        63.   Plaintiff is an adequate representative because her interests do not conflict with other

members.



                                                  9
         Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 10 of 13




       64.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       65.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       66.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       67.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                    (Consumer Protection Statutes)

       68.    Plaintiff incorporates by reference all preceding paragraphs.

       69.    Plaintiff and class members desired to purchase a product which contained vanilla

beans because they valued the taste of vanilla.

       70.    Plaintiff and class members expected the ground vanilla beans referred to vanilla

beans which had flavor and were not merely to give the false impression the Product had vanilla.

       71.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       72.    Defendant misrepresented the Product through its statements, comparisons,

omissions, ambiguities and actions.

       73.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

       74.    Plaintiff incorporates by reference all preceding paragraphs.

       75.    Defendant had a duty to truthfully represent the Product, which it breached.

       76.    This duty is based on defendant’s position, holding itself out as having special



                                                  10
           Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 11 of 13




knowledge and experience in the sale of the product type.

       77.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       78.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       79.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                Fraud


       80.    Plaintiff incorporates by reference all preceding paragraphs.

       81.    Defendant misrepresented the attributes and qualities of the Product.

       82.    Defendant’s fraudulent intent is evinced by its failure to accurately disclose the issues

described herein, when it knew not doing so would mislead consumers.

       83.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       84.    Plaintiff incorporates by reference all preceding paragraphs.

       85.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:



                                                  11
        Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 12 of 13




   1. Declaring this a proper class action, certifying plaintiff as representative and the

      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

      interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: January 13, 2021
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cutter Mill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              12
         Case 7:21-cv-00319-NSR Document 1 Filed 01/13/21 Page 13 of 13




7:21-cv-00319
United States District Court
Southern District of New York

Sarah Binns, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


HP Hood LLC,


                                          Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cutter Mill Rd Ste 409
                         Great Neck NY 11021-3104
                            Tel: (516) 268-7080
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 13, 2021
                                                                            /s/ Spencer Sheehan
                                                                             Spencer Sheehan
